DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
	Claims 1-20 are currently pending and under examination.
Priority

    PNG
    media_image1.png
    174
    1069
    media_image1.png
    Greyscale
(filing receipt dated 1/25/2021).  
Claim Objections
Claims 6 and 17 are objected to because of the following informalities: 
Claim 6 is missing a period at the end of the claim.  See MPEP 608.01(m).
In line 2 of step c) in claim 17, the limitation “5 wt,%” should be deleted and replaced by –5 wt.%--.
Appropriate correction is required.
	The Examiner additionally suggests replacing the phrase “the second bottoms heavies stream” in claim 11 with –the bottoms heavies stream of/produced in step b)--.  This change is suggested because if there are more than one distillation steps in step b) of claim 1, then the Applicant appears to be limiting themselves to only recycling the second bottom heavies stream produced, instead of the final heavies stream produced in step b).  For example, if the prior art teaches three distillation steps for step b), then claim 11 is limited to the interpretation where only the second heavies stream produced from the first distillation (the “second” heavies stream) is recycled.  In comparison, the preferred embodiments in Fig. 1-5 (corresponding to the embodiments in claims 17-20) only teach recycling the final heavies stream from step b).  As will be discussed in the 35 USC 112(b) section below regarding claim 12, when the Applicant further limits the process of step b) in claim 1 to include a second distillation in step b), there are issues with what constitutes the “second” heavies stream. Is it the literal second heavies stream or the stream at the end of step b) (which is the second heavies stream of claim 1, but may also correspond to a final heavies stream produced after a number of unrecited distillation steps).  
Claim Interpretation
	Regarding the interpretation of “tricyanohexane (TCH)”, [0020] of the specification as filed defines TCH as: as “TCH, e.g., as 1,3,6-tricyanohexane and/or 1,2,6-tricyanohexane”.  This is not a limiting definition as the compounds are defined by “e.g”, therefore using the broadest reasonable interpretation, any structural isomer of a tricyano substituted C6 alkyl will be interpreted to fall under the definition of TCH.  Also see MPEP 2111.
Based on [0035-0045] of the specification, the terms “heavies” and “high-boiling components” appear to be interchangeable.  The same relationship appears to exist between the terms “lights” and “low-boiling components”.  Further, adiponitrile is interpreted to be included as a low-boiling component according to [0039] of the specification as filed. Also see MPEP 2111.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Independent claims 1 and 17-20 all recite a “wherein” clause at the end of the claim which recites that the distilling is “in a low pressure distillation column”.  It is unclear if this is defining a particular kind of distillation column or actual process conditions.  For example, is this limitation requiring that the distillation is carried out at a low pressure?  Or it is only requiring that the distillation be carried out in a distillation column which can operate at low pressures, though they are not necessarily required for the process?  In contrast, see wording in claims 2-4 for example, which make it clear that the pressure is defining the conditions of the distillation.  
Further, step b) of the claims recite “one or more distillation columns” can be used while the wherein clause only refers to “the distillation column”.  It is unclear if, when more than one distillation columns are used, if all are required to be run under low pressure conditions or if the conditions only apply to the first column.  This issue is further compounded in claims 2-6.  If more than one distillation column is used, do the limitations in these claims apply to all of them or just the first one?
Claims 1 and 17-20 are further rejected because it is not clear if the “heavies”/”high-boiling components” referred to throughout the process include TCH.  TCH is classified by [0020] of the specification as having a high-boiling point and the claims do not explicitly where TCH is present at each part of the process. In contrast, the claims only specify that TCH is present in the process stream and the final TCH stream. Therefore, it is not clear if TCH is always understood to be a high-boiling component/heavy in the process or if it is supposed to be interpreted as being independent of the other recited components.  It is noted that adiponitrile is clearly described in [0039] as being a “low-boiling component”. Though it can be inferred that TCH is required to be in the first overhead lights stream of step a) based on the process steps of step b), it is still not clear if TCH is included within the label “heavies”/”high-boiling components”.  For example, this becomes a large issue with respect to claim 10.  The first overhead lights stream is required to comprise TCH and TCH can be a heavy/high-boiling component based on [0020] of the specification as filed, therefore does the claimed concentration include the concentration of TCH? 	Paragraphs [0024 and 0035-0045] of the specification generally teach that i) the terms “high-boiling components” and “heavies” can be used interchangeably (as can “lights” and “low-boiling components”) and ii) that exemplary high-boiling components/heavies correspond to impurities with boiling points higher than TCH, but this does not appear to be a limiting definition.  In the example in [0113-0120] of the specification, the concentration of TCH is considered independently of the concentration of other heavy/high-boiling impurities (see Tables). Therefore, it is not clear what the metes and bounds of “high-boiling component” and “heavies” is with respect to TCH in the claims and if the definitions are being applied uniformly throughout all the claims. In at least claims 10 and 11, the terms “heavies” and “high-boiling components” only appear to be describing impurities based on [0113-0120] of the specification.  However, it is not clear if this same interpretation should also be applied to the terms in claim 1.  Also see MPEP 2111.
	Claim 10 recites that the first overhead lights stream comprises from 0 wt% to 20 wt% heavies.  Line 3 of claim 1 recites that the first overhead lights stream comprises low-boiling point components and high-boiling components.  Assuming that the “heavies” of claim 10 correspond to the “high-boiling components” of claim 1 (see [0045] of the specification as filed) there is a lack of antecedent basis for the limitation “0 wt%” in claim 10 as claim 1 requires that the first overhead lights stream comprise high-boiling components.  
	Claim 11 recites that the second bottoms heavies stream optionally comprises from 0 wt% to 40 wt% high-boiling components.  Assuming the second bottoms heavies stream of claim 11 corresponds to the heavies stream comprising high-boiling components in step b) of claim 1 (also see [0057] of the specification as filed), then there is a lack of antecedent basis for the second bottoms heavies stream of claim 11: i) optionally comprising high-boiling components and/or ii) comprising 0 wt% of high-boiling components.  
	 Claim 12 recites that step b) of claim 1 further comprises separating the first overhead lights stream in a first distillation column to form the second overhead lights stream and the second bottoms heavies stream and separating the second bottoms heavies stream in a second distillation column to form a third bottoms heavies stream and a third overhead TCH stream.  There are two issues with this claim, the first is that though there is antecedent basis for a second heavies stream produced in step b) of claim 1 (only referred to as a heavies stream comprising high-boiling components and not “the second” heavies stream comprising high-boiling components), this stream would have to correspond to the third bottoms heavies stream produced in claim 12.  The literal “second” heavies stream of claim 12 is further used to produce the TCH stream comprising TCH that is required by claim 1.  Step b) of claim 1 requires the production of three distinct streams at the end of the step: i) a second overhead lights stream, ii) a heavies stream comprising high-boiling components and iii) a TCH stream comprising TCH.  The second heavies stream of claim 12 doesn’t exist at the same time the TCH stream does, therefore it can’t correspond to the heavies stream of step b) of claim 1.  This part of the rejection would be obviated by replacing the phrase “the second bottoms heavies stream” with the phrase –a second bottoms heavies stream--.  
	The second issue with the claim is that though the final line of the claim recites “a third overhead TCH stream”, there is no second overhead TCH containing/comprising stream.  In step a) of claim 1, the process stream is separated to produce a first overhead lights stream and step b) teaches that the first overhead lights stream is separated into a second overhead lights stream, a heavies stream, and a TCH stream.  There is no indication in the claims or specification that the second overhead lights stream contains TCH and/or that the TCH stream is an overhead stream.  Claim 12, then further elaborates that step b) further comprises separating the first overhead lights stream into a second overhead lights stream and a second heavies stream, wherein the second heavies stream is further separated into a third heavies stream and an overhead stream comprising the TCH stream of claim 1.  At no point in the step b) of claim 12 is there a second overheads light stream produced which comprises TCH.  Therefore, though there is antecedent basis for a third overhead stream, there is no antecedent basis for a third overhead TCH containing/comprising stream.  This part of the rejection may be obviated by deleting the limitation “a third overhead TCH stream” and replacing it with the following: --a third overhead stream which comprises TCH--.
	Claim 16 recites that the first bottoms heavies stream and/or the second overhead lights stream is recycled to the adiponitrile production and/or the adiponitrile purification process.  Claim 15, from which claim 16 depends, is only using the adiponitrile production and/or purification process as a product-by-process limitation to define the structure of the process stream and claim 15 is not interpreted to require any active adiponitrile production or purification process steps.  See MPEP 2113.  Therefore, it is unclear if claim 16 is now actually requiring active process steps for the production and/or purification of adiponitrile.
	Step c) of claim 18 recites separating the side draw in a “second flash vessel”.  There is a lack of antecedent basis for this limitation because the claim does not recite the use of a first flash vessel.  This rejection would be overcome by replacing the phrase “a second flash vessel” with –a flash vessel--. Claim 18 is further rejected because the wherein clause at the end of the claim recites that step c) can comprise distilling in a low pressure distillation column, which appears to contradict the text of step c) which recites a flashing step. 
	Step d) of claim 20 recites separating the distillate in a “second flash vessel”.  There is a lack of antecedent basis for this limitation because the claim does not recite the use of a first flash vessel.  This rejection would be overcome by replacing the phrase “a second flash vessel” with –a flash vessel--.  Claim 20 is further rejected because the wherein clause at the end of the claim recites that step d) can comprise distilling in a low pressure distillation column, which appears to contradict the text of step d) which recites a flashing step. 
	All other claims not specifically mentioned are rejected for depending from an indefinite claim and failing to cure the deficiency.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-4 and 7-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-33 of co-pending Application No. 16/880717 (‘717) in view of US 2005/0010021 (‘021, published on 1/13/2005; corresponds to US 7262256, of record in the IDS filed on 12/9/2021).
Claim 1 of ‘717 is directed to a process having the same steps as those of instant claim 1, but does not recite that the process stream further comprises adiponitrile. With respect to the presence of adiponitrile as a low-boiling component, see claims 4, 18, 20, 23, 26, and 30 of ‘717. Nor does claim 1, or any of the claims of ‘717 teach that the distillation column is a low pressure distillation column.  This deficiency is cured through the teachings of ‘021. ‘021 is directed toward a polycarboxylic acid mixture comprising 80 wt% or more of 1,3,6-hexanetricarboxylic acid and preparation thereof by hydrolysis of TCH.  See whole document.  Regarding claim 1, ‘021 teaches separating TCH from low-boiling components (including adiponitile) and high-boiling components using a series of distillations.  See example 1 in [0268-0280].  All of the distillations, regardless of whether the TCH is obtained as a distillate or residue, are carried out under reduced pressure/vacuum. Therefore, it would have been prima facie obvious to carry out the distillations of the claims of ‘717 under reduced pressure/vacuum as well in order to predictably arrive at the claimed process.  A person of ordinary skill would have been motivated to do so because ‘021 teaches that carrying out distillations under reduced pressure is a well-known and understood technique to predictably carry out separations of components with different boiling points to obtain TCH in high purity.  Also see MPEP 2143(A).
Regarding claims 2-4, the three distillations in [0274-0277] of ‘021 are all carried out under vacuum, with the second distillation being carried out at a pressure of 2.0mmHg [0275] and the third distillation being carried out at a pressure of 0.1mmHg [0277].  These ranges fall within those claimed.  See MPEP 2144.05. Regarding claim 7, see claims 16, 20, 23, and 26 of ‘717.  Regarding claim 8, see claim 5 of ‘717, which teaches a temperature range which encompasses that claimed.  See MPEP 2144.05. Regarding claim 9, see claim 3 of ‘717.  Regarding claim 10, see claim 2 of ‘717.  Regarding claim 11, see claim 7 of ‘717.  Regarding claims 12, 13, and 17, see claims 8-10 and 20 of ‘717.  Regarding claim 14, see claim 15 of ‘717.  Regarding claims 15 and 16, see claims 18 and 19 of ‘717.  Regarding claim 18, see claim 23 of ‘717.  Regarding claim 19, see claim 26.  Regarding claim 20, see claim 30 of ‘717.
This is a provisional nonstatutory double patenting rejection.
	
Claims 5 and 6 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-33 of co-pending Application No. 16/880717 (‘717) in view of US 2005/0010021 (‘021, published on 1/13/2005; corresponds to US 7262256, of record in the IDS filed on 12/9/2021), as applied to claims 1-4 and 7-20 above, and further in view of Costello (“Distillation Part 2—Reboilers, originally published on 11/24/2016 and downloaded from https://rccostello.com/wordpress/boilers/distillation-part-2-reboilers/ on 5/5/2022).
‘021 and the claims of ‘717 are silent regarding the inclusion of a reboiler in any of the distillations.  This deficiency is cured through the teaching of Costello. Costello is a general teaching regarding conventional distillations.  See whole document.  Costello teaches that distillation columns typically comprise reboilers which provide the heat that is needed for the distillation column to perform its function.  See second paragraph on p. 1.  Costello also teaches that a well-known type of reboiler is a shell and tube heat exchanger that is filled with steam or a thermal fluid, including hot oil.   See second paragraph on p. 1.  Regarding claim 6, including a reboiler which utilizes hot oil in any of the distillations of the claims ‘717 will predictably produce a distillation process for recovering TCH from the electrodimerization mixture using a conventional and well-understood distillation apparatus.  Also see MPEP 2143(A).  Further regarding claim 5, the skilled artisan would be further motivated to operate the reboiler including in the distillations of the claims of ‘717 at temperature greater than 250C because ‘021 teaches a reduced pressure distillation wherein the column top temperature needs to be maintained in the range of 120-210C, which means that the reboiler at the bottom of the column will need to be operated at a temperature in the range of greater than 210C to provide the disclosed temperature range at the top of the column. This range encompasses that claimed.  See MPEP 2144.05.
This is a provisional nonstatutory double patenting rejection.	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-4, 7, and 9-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2021/0155579 (‘579, published on 5/27/2021 and claiming the benefit of the filing date of provisional app. no. 62/939255 (11/22/2019)) in view of US 2005/0010021 (‘021, published on 1/13/2005; corresponds to US 7262256, of record in the IDS filed on 12/9/2021).
The applied reference has a common assignee and common inventors with the instant application, but also names an additional inventor: Todd R. Boehlow. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.

Applicant Claims

    PNG
    media_image2.png
    169
    1004
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    210
    1000
    media_image3.png
    Greyscale

Determining the Scope and Content of the Prior Art (MPEP §2141.01)
‘579 is directed toward cyanocarbon compositions and their preparation. See whole document.  With respect to claim 1, ‘579 teaches:
a) separating an adiponitrile process stream comprising adiponitrile and TCH to form a first overhead lights stream comprising low-boiling components and high-boiling components and a first bottoms heavies stream comprising high-boiling components and optionally solid impurities; and
b) separating the first overhead lights stream in one or more distillation columns to form a second overhead lights stream comprising low-boiling components, a heavies stream comprising high-boiling components, and a TCH stream.  See [0073-0078].  The first step (claimed step a) is discussed more extensively in [0078-0088] and the second step of ‘579 (claimed step b) is discussed more extensively in [0089-0102].  Additionally figures 1-5 of ‘579 and the discussion thereof in [0103-0108] in ‘579 appear to be identical to instant figures 1-5.
	
Ascertainment of the Difference Between Scope of the Prior Art and the Claims (MPEP §2141.012)
	‘579 does not teach any anticipatory examples of claim 1 wherein the distillation column is operated at a low pressure and wherein the TCH stream produced in step b) comprising less than 10 wt% impurities.  Regarding the impurity concentration see [0092] of ‘579 which overlaps with the range claimed.  See MPEP 2144.05.  Regarding the pressure of the distillations, this deficiency is cured through the teachings of ‘021.  
‘021 is directed toward a polycarboxylic acid mixture comprising 80 wt% or more of 1,3,6-hexanetricarboxylic acid and preparation thereof by hydrolysis of TCH.  See whole document.  Regarding claim 1, ‘021 teaches separating TCH from low-boiling components (including adiponitile) and high-boiling components using a series of distillations.  See example 1 in [0268-0280].  All of the distillations, regardless of whether the TCH is obtained as a distillate or residue, are carried out under reduced pressure/vacuum. Therefore, it would have been prima facie obvious to carry out the distillations of ‘579 under reduced pressure/vacuum as well in order to predictably arrive at the claimed process.  A person of ordinary skill would have been motivated to do so because ‘021 teaches that carrying out distillations under reduced pressure is a well-known and understood technique to predictably carry out separations of components with different boiling points to obtain TCH in high purity.  Also see MPEP 2143(A).
Regarding claims 2-4, the three distillations in [0274-0277] of ‘021 are all carried out under vacuum, with the second distillation being carried out at a pressure of 2.0mmHg [0275] and the third distillation being carried out at a pressure of 0.1mmHg [0277].  These ranges fall within those claimed.  See MPEP 2144.05.
Regarding claims 7 and 10, see [0078-0087] of ‘579, which teach a range which overlaps with that of claim 10.  Also see MPEP 2144.05.  Regarding claims 9 and 14, see [0096] of ‘579, which teaches a range which overlaps with that claimed.  See MPEP 2144.05. Regarding claims 11-13, see fig. 1 and 5 and [0104 and 0108] of ‘579. Regarding claims 15 and 16, see [0074] of ‘579.  With further respect to claim 16, though ‘579 does not explicitly teach recycling any streams to an adiponitrile production and/or purification process, the skilled artisan would be motivated to at least recycle the second overhead lights stream back to the adiponitrile production and/or purification process because it comprises adiponitrile and unreacted acrylonitrile starting material that can be recovered.  See [0089-0090 and 0094-0095] of ‘579.  Regarding claim 17, see fig. 1 and 5 and [0104-0108] of ‘579. Regarding claim 18, see fig. 2 of ‘579 and [0105].  Regarding claim 19, see fig. 3 and [0106] of ‘579.  Regarding claim 20, see fig. 4 and [0107].
Finding of Prima Facie Obviousness Rationale and Motivation (MPEP §2142-2143)
It would have been prima facie obvious to one of ordinary skill in the art to combine the teachings of ‘579 and ‘021 to arrive at the claimed process with a reasonable expectation of success before the effective filing date of the claimed invention.  A person of ordinary skill would have been motivated to carry out the distillations of the second separation step of ‘579 under low pressure because ‘021 teaches that carrying out distillations under reduced pressure is a well-known and understood technique to predictably carry out separations of components with different boiling points to obtain TCH in high purity.  Also see MPEP 2143(A).

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2021/0155579 (‘579, published on 5/27/2021 and claiming the benefit of the filing date of provisional app. no. 62/939255 (11/22/2019)) in view of US 2005/0010021 (‘021, published on 1/13/2005; corresponds to US 7262256, of record in the IDS filed on 12/9/2021), as applied to claims 1-4, 7, and 9-20 above, and further in view of Costello (“Distillation Part 2—Reboilers, originally published on 11/24/2016 and downloaded from https://rccostello.com/wordpress/boilers/distillation-part-2-reboilers/ on 5/5/2022).
Applicant Claims

    PNG
    media_image4.png
    98
    953
    media_image4.png
    Greyscale

Determining the Scope and Content of the Prior Art (MPEP §2141.01)
‘021 and ‘579 disclose that the second separation step (claimed step b) can comprise low pressure distillations.
Ascertainment of the Difference Between Scope of the Prior Art and the Claims (MPEP §2141.012)
	Neither ‘579 nor ‘021 does not explicitly teach that any of the distillations are carried out in distillation columns comprising reboilers.  Costello is a general teaching regarding conventional distillations.  See whole document.  Costello teaches that distillation columns typically comprise reboilers which provide the heat that is needed for the distillation column to perform its function.  See second paragraph on p. 1.  Costello also teaches that a well-known type of reboiler is a shell and tube heat exchanger that is filled with steam or a thermal fluid, including hot oil.   See second paragraph on p. 1.  
Finding of Prima Facie Obviousness Rationale and Motivation (MPEP §2142-2143)
It would have been prima facie obvious to one of ordinary skill in the art to combine the teachings of ‘579, ‘021, and Costello to arrive at the claimed process with a reasonable expectation of success before the effective filing date of the claimed process.  A person of ordinary skill would have been motivated to include a reboiler comprising a hot oil heating system in the combined process of ‘579 and ‘021 because Costello teaches that conventional distillations usually include reboilers in order to provide the heat that is needed for the distillation column to function.  Further Costello teaches that one of the most common types of reboilers is a shell and tube heat exchanger that is filled with steam or a thermal fluid, including hot oil.  Therefore, including a reboiler which utilizes hot oil in any of the distillations taught by the combined process of ‘579 and ‘021 will predictably produce a distillation process for recovering TCH using a conventional and well-understood distillation apparatus.  Also see MPEP 2143(A).  

Claims 1-4, 9, 10, 12, 14-17, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2005/0010021 (‘021, published on 1/13/2005; corresponds to US 7262256, of record in the IDS filed on 12/9/2021).
Applicant Claims

    PNG
    media_image2.png
    169
    1004
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    210
    1000
    media_image3.png
    Greyscale

Determining the Scope and Content of the Prior Art (MPEP §2141.01)
‘021 is directed toward a polycarboxylic acid mixture comprising 80 wt% or more of 1,3,6-hexanetricarboxylic acid and preparation thereof by hydrolysis of TCH.  See whole document.  Regarding claims 1 and 9, example 1 of ‘021 teaches:
a) Subjecting acrylonitrile to an electrodimerization reaction to produce an aqueous adiponitrile process stream/electrolytic liquid comprising TCH, high-boiling components (including TCH, as well as polynitriles, and inorganic and ammonium electrolytes); and low boiling components (such as adiponitrile, unreacted acrylonitrile, and a propionitrile by-product). ‘021 teaches that two main trinitile (TCH) compounds are produced: 1,3,6-tricyanohexane and 3-cyanomethyl-1,5-dicyanopentane (a structural isomer of 1,3,6-tricyanohexane).  See [0084].  Both compounds are interpreted to fall under the broadest reasonable interpretation of the term “tricyanohexane (TCH)” for the reasons set forth in the “Claim Interpretation” section above.  Additionally, ‘021 defines “polynitriles” as nitrile compounds comprising at least 4 nitrile groups.  See [0082].
‘021 further teaches separating the process stream by liquid/liquid separation to separate an oil phase from an aqueous phase.  The oil phase comprises low boiling components (adiponitrile, acrylonitrile, and propionitrile) and high boiling point components (TCH, polynitriles, and some tributylammonium ethyl sulfate electrolyte).  The aqueous phase comprises high boiling point components (such as the dissolved inorganic electrolytes).  See [0268-0276] for example 1 and [0080-0101] for the more general discussion of the electrodimerization process and products that can be produced therefrom.  The instant claims do not specify what type of separation is occurring in step a, therefore the liquid/liquid separation disclosed in example 1 of ‘021 appears to meet the limitations of the claim because it produces a “first overhead lights stream” comprising low boiling point components and a “first bottoms heavies stream” comprising the high boiling components.  Also see MPEP 2111.  
	b) Example 1 of ‘021 further teaches distilling the first overhead lights stream under reduced pressure in a distillation column to remove adiponitrile (a low boiling component) as a second overhead lights stream (corresponding to the second overhead lights stream of step b) of claim 1) and to provide a residual liquid (a second heavies stream) comprising adiponitrile (low boiling component), TCH and polynitriles (high-boiling components). See [0268-0274].  The residual liquid (the second heavies stream) was subjected to a second vacuum distillation to provide a third overhead lights stream comprising adiponitrile and a third heavies stream (referred to as obtained distillation residue (A) comprised of nitrile mixture (B) in ‘021) comprising adiponitrile (4 wt%), TCH (89.5 wt%) and polynitriles (6.5 wt%).  See [0275-0276].  The third heavies stream is subjected to vacuum molecular distillation to provide a fourth heavies stream (distillation residue) comprising high boiling components (corresponding to the final heavies stream of claimed step b of claim 1) and a fourth overheads stream comprising 99.1 wt % TCH and 0.9 wt% adiponitrile (corresponding to the claimed TCH stream comprising TCH and less than 10 wt% impurities).  See [0277-0280]. Therefore, the final TCH solution comprises 0.9 wt% impurities, which falls within the claimed ranges of claims 1 and 9.  Further, according to [0009, 0026, 0061, 0089, and 0095] of the specification as filed, any vacuum/reduced pressure conditions appear to qualify as “low pressure” for the purposes the distillations.  Also see MPEP 2144.05.
Ascertainment of the Difference Between Scope of the Prior Art and the Claims (MPEP §2141.012)
	Regarding claim 1, ‘021 does not explicitly teach that the first bottoms heavies stream of step a) comprises solid impurities.  ‘021 alludes to the fact that anode degradation will occur to produce heterogeneous (solid) corrosion products, though none are observed in example 1.  See [0273].  If the electrodimerization reaction were carried out long enough for the anode to degrade, the heterogeneous deposits would presumably remain on the anode or in the aqueous phase (corresponding first bottoms heaves stream) as they would not be soluble in the organic/oil phase (corresponding to the first overhead lights stream).  Therefore, though the aqueous phase of ‘021 does not explicitly contain solids, if the electrodimerization were continued long enough then the anode would degrade to a point where heterogeneous deposits are produced and these heterogeneous deposits would be expected to remain in the first bottoms heavies stream.  Additionally, the aqueous phase comprises dissolved inorganic electrolytes.  If the concentration of the electrolytes were increased sufficiently then the electrolytes would precipitation out of solution as solids.  However, these solids would also not be expected to present in the oil/organic layer.  Therefore, if any solids are formed in the electrodimerization reaction, then they would be present in the first bottoms heavies aqueous stream produced after the claimed separation of step a.
Regarding claim 2, all of the distillations are carried out under vacuum.  See [0274-0277].  
Regarding claims 3 and 4, the second distillation was carried out at a pressure of 2.0 mmHg and the third distillation was carried out at a pressure of 0.1 mmHg. See [0275-0277].  Both of these ranges fall within the claimed range.  See MPEP 2144.05.
Regarding claim 10, assuming that the claimed concentration excludes TCH (see 35 USC 112(b) section above), example 1 of ‘021 teaches that the after the first overhead stream is subjected to the first two distillations, that the composition of the second distillation residue is adiponitrile (4 wt%), TCH (89.5 wt%) and polynitriles (6.5 wt%). See [0272-0276].  As only low boiling components are being removed during the first two distillations, then the amount of heavies present in the first overhead lights stream has to be less than 11.5 wt%.  This falls within the claimed range.  See MPEP 2144.05.
Regarding claims 12 and 17, though example 1 of ‘021 teaches that the first two distillations of the first overhead lights stream both remove light components (mainly adiponitrile) from the first overhead lights stream to produce a third bottoms heavies stream comprising TCH [0274-0276], ‘021 also teaches that any combination of distillations and/or extractions may be used to isolate the TCH from the electrodimerization mixture.  See [0097-0101].  Therefore, the skilled artisan would be motivated to combine the first two distillations of example 1 into a single reduced pressure distillation with a higher number of theoretical plates in order to arrive at the claimed second bottoms heavies stream using a single distillation. The residue of the single distillation would then be subjected to the low pressure molecular distillation described in [0276-0277] to produce the claimed third bottoms heavies stream comprising high-boiling components and the claimed third overhead stream comprising TCH and less than 5 wt% impurities.
Regarding claim 14, example 1 of ‘021 teaches that the purified TCH stream comprises 99.1 wt % TCH and 0.9 wt% adiponitrile.  ‘021 is silent regarding the content of water or metals and the Office does not have the ability to test the TCH mixture to ascertain the levels of either.  However, the product mixture appears to fall within or close to the claimed limitations regarding the water and metals as neither are every mentioned as being present and/or problematic in the process. Further, the process of ‘021 meets all of the limitations of claim 1, therefore the products produced from the claimed process and that of ‘021 should be substantially the same.  Also see MPEP 2144.05 and MPEP 2112. However, even if the purity levels of the product of ‘021 do not fall within the claimed range, then the skilled artisan could predictably carry out one or more further distillations and/or purification to further predictably purify the product with the motivation of obtaining a more pure product.  Also see [0097-0101] and MPEP 2144.05.  
Regarding claims 15 and 16, though the process stream is defined using product-by-process language which does not appear to further limit the structure of the process stream, ‘021 teaches that the adiponitrile process stream is a co-product stream (comprising TCH and adiponitrile) from an adiponitrile production process (electrodimerization of acrylonitrile).  See [0268-0274] and MPEP 2113.  With further respect to claim 16, ‘021 teaches that the aqueous phase (first bottoms heavies stream) is recycled to the electrodimerization process. See [0270-0273].
Regarding claim 19, example 1 of ‘021 teaches a process wherein steps c) and d) are reversed.  See [0274-0277] and discussion of claim 1 above. However, ‘021 also teaches that any combination of distillations and/or extractions may be used to isolate the TCH from the electrodimerization mixture.  See [0097-0101].  Further, the selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results.  See MPEP 2144.04(IV)(C).
Finding of Prima Facie Obviousness Rationale and Motivation (MPEP §2142-2143)
It would have been prima facie obvious to one of ordinary skill in the art to arrive at the claimed process based on the teachings of ‘021 with a reasonable expectation of success before the effective filing date of the claimed process.  The only difference between example 1 of ‘021 and the claimed process is that the example of ‘021 does not explicitly recite the presence of solid impurities in the first bottoms heavies stream.  ‘021 alludes to the fact that anode degradation will occur to produce heterogeneous (solid) corrosion products, though none are observed in example 1.  See [0273].  If the electrodimerization reaction were carried out long enough for the anode to degrade, the heterogeneous deposits would presumably remain on the anode or in the aqueous phase (corresponding first bottoms heaves stream) as they would not be soluble in the organic/oil phase (corresponding to the first overhead lights stream).  Therefore, though the aqueous phase of ‘021 does not explicitly contain solids, if the electrodimerization were continued long enough then the anode would degrade to a point where heterogeneous deposits are produced and these heterogeneous deposits would be expected to remain in the first bottoms heavies stream.  Additionally, the aqueous phase comprises dissolved inorganic electrolytes.  If the concentration of the electrolytes were increased sufficiently then the electrolytes would precipitation out of solution as solids.  However, these solids would also not be expected to present in the oil/organic layer.  Therefore, when solids are eventually formed in the electrodimerization reaction, then will be present in the first bottoms heavies aqueous stream produced after the claimed separation of step a, which would predictably lead to the claimed process. The skilled artisan would be motivated to continue running the electrodimerization reaction for as long as reasonably possible in order to increase the yield of product without sacrificing purity.

Claims 5 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2005/0010021 (‘021, published on 1/13/2005; corresponds to US 7262256, of record in the IDS filed on 12/9/2021), as applied to claims 1-4, 9, 10, 12, 14-17, and 19 above, and further in view of Costello (“Distillation Part 2—Reboilers, originally published on 11/24/2016 and downloaded from https://rccostello.com/wordpress/boilers/distillation-part-2-reboilers/ on 5/5/2022).
Applicant Claims

    PNG
    media_image5.png
    227
    955
    media_image5.png
    Greyscale

Determining the Scope and Content of the Prior Art (MPEP §2141.01)
	‘021 teaches that the first distillation is carried out under reduced pressure [0274], that the second distillation is carried out at a pressure of 2.0mmHg and at a temperature of 120-210C at the top of the column [0275], and that the third distillation is carried out at a pressure of 0.1 mmHg with an outer wall heating temperature of 180C [0277].
Ascertainment of the Difference Between Scope of the Prior Art and the Claims (MPEP §2141.012)
	‘021 does not explicitly teach that any of the distillations are carried out in distillation columns comprising reboilers.  However, ‘021 does teach that any type of conventional distillation may be used to separate the TCH from the electrodimerization mixture.  See [0097].  Costello is a general teaching regarding conventional distillations.  See whole document.  Costello teaches that distillation columns typically comprise reboilers which provide the heat that is needed for the distillation column to perform its function.  See second paragraph on p. 1.  Costello also teaches that a well-known type of reboiler is a shell and tube heat exchanger that is filled with steam or a thermal fluid, including hot oil.   See second paragraph on p. 1.  
Finding of Prima Facie Obviousness Rationale and Motivation (MPEP §2142-2143)
It would have been prima facie obvious to one of ordinary skill in the art to combine the teachings of ‘021 and Costello to arrive at the claimed process with a reasonable expectation of success before the effective filing date of the claimed process.  A person of ordinary skill would have been motivated to include a reboiler comprising a hot oil heating system in the process of ‘021 because Costello teaches that conventional distillations usually include reboilers in order to provide the heat that is needed for the distillation column to function.  Further Costello teaches that one of the most common types of reboilers is a shell and tube heat exchanger that is filled with steam or a thermal fluid, including hot oil.  Therefore including a reboiler which utilizes hot oil in any of the distillations taught by ‘021 will predictably produce a distillation process for recovering TCH from the electrodimerization mixture using a conventional and well-understood distillation apparatus.  Also see MPEP 2143(A).  The skilled artisan would be further motivated to operate the reboiler at temperature greater than 250C in at least the second distillation of ‘021 because the column top temperature needs to be maintained in the range of 120-210C, which means that the reboiler at the bottom of the column will need to be operated at a temperature in the range of greater than 210C to provide the disclosed temperature range at the top of the column. This range encompasses that claimed.  See MPEP 2144.05.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY C BONAPARTE whose telephone number is (571)272-7307. The examiner can normally be reached 11-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on 571-272-2919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/AMY C BONAPARTE/Primary Examiner, Art Unit 1622